Citation Nr: 9923942	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The initial denial of service connection for a left knee 
disorder was upon rating decision in May 1993.  The veteran 
timely submitted a Notice of Disagreement (NOD) with that 
decision and he was subsequently provided with a Statement of 
the Case (SOC).  He did not submit a VA FORM 9 as to this 
issue and the RO decision became final.  In September 1995, 
May 1997, and May 1999, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  


FINDINGS OF FACT

1.  The evidence received since the RO's May 1993 rating 
action is new and material in that it is sufficient, when 
viewed in context of all the evidence of record, to raise a 
reasonable possibility of changing the outcome, and the claim 
is reopened.  

2.  The preponderance of the evidence does not show that a 
chronic left knee disorder is of service origin.  


CONCLUSIONS OF LAW

1.  Evidence received in support of the claim for service 
connection for a left knee disorder is new and material, and 
the claim has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103  (1998).  

2.  A chronic left knee disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records (SMRs) available for review at 
the time the veteran initially filed a claim for service 
connection for disorders (to include the left knee) showed 
that the veteran was referred to an orthopedic clinic for 
workup of the left hip and left knee pain at time of 
separation examination.  It was noted that he veteran walked 
without a limp or difficulty of any discernible type.  He was 
able to squat and dress without difficulty.  Examination of 
the left knee showed no effusion, no ligamentous instability, 
anteriorly, posteriorly, laterally, or medially.  There was 
no grating on patella motion, and the vastus medialis muscle 
was strong and well developed.  There was slight tenderness 
over the medial collateral ligaments but no discomfort on 
stress of the medial lateral ligament.  The impression was 
normal orthopedic examination with no disease found of the 
left hip or left knee.  

In May 1993, the RO denied service connection for a left knee 
disorder on the basis that no chronic left knee disorder was 
diagnosed during service.  

Upon VA orthopedic examination in April 1994, the veteran 
reported a history of the left knee injuries during active 
service.  He claimed he had been struck with a base plate 
from a mortar and sustained a nondisplaced fracture of the 
left medial tibial condyle.  The examiner's diagnosis was 
post-traumatic chondromalacia of the left patellofemoral 
joint with a possible partial tear of the left medial 
meniscus.  

At a personal hearing in June 1994, the veteran testified 
that he had had continued knee problems since separation and 
eventually underwent arthroscopic surgery that year at the 
Houston, Texas, VA Medical Center.  

SMRs submitted in support of the veteran's claim in April 
1995 and not referred to by the RO in its initial May 1993 
decision which denied service connection for a left knee 
disorder, reflect that the veteran underwent an X-ray 
examination of the left knee in February 1962, after he fell 
on ice.  The X-ray examination showed no significant 
abnormality.  The SMRs show that the veteran sustained a left 
knee injury in April 1962, after a heavy object had struck 
him in the left knee joint.  The hospital admission records 
show that there was an area of contusion directly below the 
joint line on the anterior medial aspect.  There was 
limitation of motion and pain and minimal swelling.  X-ray 
examination at admission showed no significant abnormality 
and the examiner raised the possibility of a torn medial 
meniscus.  The veteran began physical therapy.  Subsequent X-
ray examination showed a possible hairline fracture of the 
medical tibial condyle.  The knee was placed in a cylinder 
cast and the veteran started on active quadriceps exercises.  
The veteran went on convalescent leave and then the cast was 
removed.  The veteran began active exercises and by May 15, 
1962, he had regained full knee motion without local or 
referred tenderness.  The veteran was then discharged to full 
duty.  The final diagnosis was contusion of the left knee 
joint that was treated and improved.  Upon medical separation 
examination in January 1964, the lower extremities were 
normal.  As noted above, the veteran was referred for 
orthopedic consultation because of complaints of left hip 
pain and left knee discomfort secondary to an injury incurred 
several months earlier while playing soccer.  Physical 
examination was completely normal except for slight equivocal 
tenderness over the medical collateral ligament.  The 
impression was normal orthopedic examination with no left 
knee disease found.  

In September 1995, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a left knee disorder.  The basis for 
this decision was the same as upon initial denial in May 
1993.  

Subsequently added to the record was a VA orthopedic 
examination report from April 1997.  At that time, the 
veteran gave a medical history of bilateral knee injuries in 
service with a nondisplaced fracture.  He reported treatment 
by casting and then return to duty.  He related that he had 
continued to have pain in his knees post service.  He 
reported he had undergone arthroscopic surgery for the knees 
several years ago.  He complained of pain on twisting or 
turning, intermittent swelling, and occasional popping behind 
the kneecaps.  Physical examination revealed 1+ swelling of 
the left knee.  The arthroscopic portals were well healed.  
The range of motion was from 0 to 145 degrees.  The patella 
tendo was non-tender, and there was mild retropatellar pain 
with quadriceps inhibition test, medial joint line was mildly 
tender, and the lateral joint line was non-tender.  Anterior 
drawer and Lachman's test for the left knee were negative.  
The diagnosis was post-traumatic chondromalacia 
patellofemoral joint, of the left knee with possible partial 
tear meniscus of the left knee-moderately symptomatic.  

In May 1997, the RO determined that new evidence had been 
submitted, but that it was not material as there was no 
evidence to relate the appellant's current left knee 
condition to the inservice healed contusion.  

In December 1997 and September 1998, the Board remanded the 
claim for additional evidentiary development.  Subsequently 
added to the record was a VA hospital report from December 
1993 that reveals that the veteran underwent bilateral knee 
arthroscopies with resection of the partial meniscal tears 
bilaterally.  He did well postoperatively.  He remained in 
good condition and was discharged without any complications.  

In May 1999, the RO denied the veteran's claim for service 
connection noting that while this evidence was new, it was 
essentially duplicative of evidence already of record and 
considered in previous denials.  


Analysis

I. Procedural Status

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Appeals for Veterans 
Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation." Hodge, 155 F.3d at 1364.  
The Court of Appeals for the Federal Circuit further held 
that the Court's "legal analysis may impose a higher burden 
on the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" Id. at 1363, and 
remanded the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363.

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board had committed error in refusing 
to reopen a claim by application of the now invalid Colvin 
test of materiality, such error would not be prejudicial if 
it is clear on the record that claim would not be well 
grounded.  In Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999), the Court further concluded that a determination as 
to whether evidence is new is separate from a determination 
as to whether the evidence is material.  If the Board 
determines that the evidence is not new, that should end the 
Board's analysis as to whether the evidence is "new and 
material."  Accordingly, if the evidence is not new, it is 
not necessary to go on and determine whether it is material, 
and thus any error arising from the application of the now 
invalid Colvin test of materiality would be harmless and a 
remand for readjudication consistent with Hodge would not be 
warranted.

In this case, following the 1993 final determination, the RO 
received a supplemental report from the service department.  
Under the governing regulation, such supplemental reports 
dictate that the RO revisit the prior determination and 
reconsider it in light of the newly located service 
department records.  38 C.F.R. § 3.156(c)(1998).  This is not 
how the RO styled its review in September 1995, however, the 
RO did review the additional service medical records and 
concluded they were not "new and material" because, in 
substance, there was no further evidence of injury or 
debilitating residuals as a result of the contusion in 
service.   

The RO in the January 1996 SOC provided the appellant with 
the provisions of 38 C.F.R. § 3.156(a).  In the Reasons and 
Bases portion of that document, the RO noted the language 
from Colvin, supra, concerning the "reasonable possibility" 
component of the definition of "new and material evidence."  
In explaining the basis for determinations in Supplemental 
Statements of the Case (SSOC) in May 1997 and May 1999, 
however, the RO pointed out that the additional evidence did 
not relate the current condition to the inservice healed 
contusion of the left knee joint.  Specifically, in the most 
recent SSOC in May 1999, the RO based its determination on 
the grounds that the additional evidence did not demonstrate 
that a chronic left knee disorder was shown during service, 
and that it was noted that the veteran had not provided any 
evidence of any treatment for left knee residuals for until 
approximately 31 years after discharge - a period too remote 
to be associated with the veteran's active duty.  The SSOC 
specifically noted that in order to reopen a claim, new and 
material evidence must be presented.  This new and material 
evidence was described as evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


New and Material Evidence

Under the law, it is the obligation of the appellant to 
present: competent evidence of the existence of a current 
disability and of a nexus between current disability and 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  In this 
case, the appellant believes that he has a chronic left knee 
disorder, which is of service origin.  As reported above, the 
RO denied service connection for a left knee disorder 
initially in May 1993 in that while he was treated for a left 
knee contusion during service, there was no associated 
clinical chronic left knee found at time of separation.  This 
conclusion was supported by the medical evidence of record, 
to include orthopedic consultation at time of separation from 
service.  Additionally, no clinical evidence of a postservice 
left knee disorder was of record.  

Since the initial denial in 1993 and prior to the RO's 
decision in September 1995, additional SMRs and VA treatment 
records were added to the record.  The RO found that these 
records reflected treatment during service for a left knee 
contusion, but did not show any residual disability following 
the acute episodes in 1962 in service.  Therefore, the RO 
concluded that "new and material" evidence had not been 
presented.  The Board finds this determination technically 
was in error in that it did not follow 38 C.F.R. § 3.156(c), 
which expressly dictates that where there is a supplemental 
report from the service department, the record will be 
reviewed de novo. 

In light of the foregoing, the Board concludes that the 
veteran has submitted "new" and "material" evidence 
sufficient to reopen his claim.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996); 38 C.F.R. § 3.156(c).  Therefore, the 
veteran's claim for service connection for a left knee 
disorder is reopened.  The Board notes that it has a legal 
duty to address the issue of whether new and material 
evidence has been presented to reopen the claim regardless of 
how it has been addressed by the RO.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  The Board is not bound by the RO's 
determination of whether new and material evidence has been 
submitted and must make its own determination as to that 
issue.  

Under Elkins, supra, the Board must next consider whether the 
claim is well grounded.  The Court has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  In this regard, the 
record shows a current left knee disability, thus satisfying 
the first element of a well-grounded claim.  

In this case, there is evidence of current left knee 
disability.  There is also medical evidence of a left knee 
injury in service.  Thus, the first two elements of a well-
grounded claim under Caluza are established. 

The Board finds, however, the claim is not well grounded 
because it does not contain the necessary nexus element to 
link the veteran's post service left knee medial meniscus 
tear with resulting left arthroscopy with resection, or any 
other left knee disability, to any inservice incident.  The 
record reflects that while he was treated during service for 
a left knee contusion, there was no indication whatsoever of 
any disability at discharge.  It was then approximately 31 
years later before he was seen for additional problems in 
that knee.  It was would be speculative to assume that such a 
disorder was the result of an inservice injury, particularly 
when no left knee disorder was seen upon orthopedic 
consultation at time of discharge in 1964. 

The Board has considered the assertions made by the veteran 
that his current left knee disorder is of service origin.  As 
a lay party, however, he is not competent to provide a 
medical diagnosis or an opinion as to medical causation.  
Espiritu, supra.  Likewise, while he is competent to report 
manifestations, such as pain, perceptible to a lay party, he 
is not competent to link such perceptible symptoms to any 
underlying disability unless that disability itself is 
perceptible to a lay party.  A disorder involving the 
internal structures of the knee is not a disability 
perceptible to a lay party.  Thus, he can not well ground his 
claim on the basis of continuity of symptomatology.  Savage, 
supra.

With respect to the competent medical evidence of record, 
none of it provides a medical opinion linking a current 
disability to a disease or injury of service origins.  The 
April 1997 report records the statements of medical history 
provided by the veteran indicating knee injury in service and 
recent surgery.  The diagnosis noted "post traumatic" 
chondromalacia, but did not specify what trauma, in service 
or post service including surgery, caused the disability.  
Several other disorders were identified, including a healed 
tibial fracture (that also is not shown to produce 
disability), mild spurring of the medial facet of the 
patellofemoral joint and possible tear of the left medial 
meniscus of the left knee.  None of these was noted to be 
related to disease or injury of service origin.  Thus, the 
April 1997 report does not serve to establish the required 
element of a well-grounded claim linking current disability 
to disease or injury of service origins.  As the claim is not 
well grounded, there is no further duty to assist.  The 
record does not indicate the existence of any other evidence 
that would serve to well ground the claim.   As the claim 
ultimately is not well grounded, any error by the RO as to 
whether new and material evidence had been submitted to 
reopen the claim is harmless.  Elkins, supra; Winters, supra.  



ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for a chronic left knee 
disorder, the claim on appeal is reopened.  

Entitlement to service connection for a left knee disorder is 
denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

